Ewing, C.
This was an action before a justice of the peace, founded on the following complaint: “Plaintiff says that defendants are a corporation, made so by ■the laws of Missouri; that they own a railroad which runs through Lathrop township, in Clinton county, Missouri ; that at a certain point, not in the corporate limits of a city or town, and not at a public crossing, where said road was not enclosed by a good and lawful fence, plaintiff ’ s calf, about one year old, on or about the fourth day of June, 1880, strayed upon defendant’s road where there was a break in the fence of said road, and carelessly and negligently allowed to remain in bad condition by defendant, and was killed by defendant’s locomotive and cars, being run and operated by defendant’s agents.” There was judgment for plaintiff before the justice, and by the circuit court, when the case was appealed, and from which the case is brought here by the defendant.
The only point in the case made by the defendant is as to the sufficiency of the petition. Without entering into .a discussion as to this statement, we deem it sufficient to say it comes within the rule as fixed by this court in Perriquez v. The Mo. Pac. Ry. Co., 78 Mo. 91; Edwards v. Kansas City, St. Jo. & C. B. R. R. Co., 74 Mo. 117; Campbell v. Mo. Pac. Ry. Co., 78 Mo. 639. We think the statement is sufficient after verdict, and the judgment below is affirmed.
All concur.